Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over WO2020/026755 in view of CN114584031.

WO 2020/026755 discloses motor control device comprising current instruction generating unit for generating in diagnosis of connection of motor line of three phase motor, current instruction for causing equal currents to flow into two respective phases of motor, see paragraph 9 under claims.  WO 2020/026755 lacks disclosing current instruction for causing current to flow into one phase of motor so that current equal to half of the current flown in flows out from each of remaining two phases.   CN114584031 discloses current instruction for causing current to flow into one phase of three phase motor so that current equal to half of current flown in flows out form each of remaining two phases, see paragraph 15 under implementation example.   It would have been obvious to one of ordinary skill in the art to combine the motor control of WO2020/026755 with current to flow in one phase of CN114584031 for improved control. 


Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Prior art does not disclose connection defect detection unit compares voltage instructions for two phases out of those for three phases outputted from the current control unit while a current in accordance with direct current instruction is being applied to determine presence of a defect in connection of motor line connecting the three-phase motor and the inverter in a case where there is a difference between the voltage instruction for the two phases. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN MASIH whose telephone number is (571)272-2068. The examiner can normally be reached m-f 8-5 with second friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN . MASIH
Examiner
Art Unit 2837



/KAREN MASIH/Primary Examiner, Art Unit 2846